FRANKLIN, C. J.
M. C. Thompson has been convicted of the crime of introducing intoxicating liquor into this state. His appeal to this court is submitted on the record. No assignments of error are made, and no brief is filed.
Appellant was charged with the commission of a public offense. He was given a fair and impartial trial. His cause was submitted to the jury upon fair instructions given by the court, and the evidence in the record is ample to sustain the verdict and judgment. No reversible error is found.
Affirmed.
ROSS and CUNNINGHAM, JJ., concur.